2022 IL App (4th) 210474
                                                                                  FILED
                                          NO. 4-21-0474                          June 17, 2022
                                                                                 Carla Bender
                                 IN THE APPELLATE COURT                      4th District Appellate
                                                                                   Court, IL
                                          OF ILLINOIS

                                      FOURTH DISTRICT


 LEIGH MAZRIM, as Parent and Legal Guardian of              )       Appeal from
 G.M.,                                                      )       Circuit Court of
           Petitioner-Appellee,                             )       Sangamon County
           v.                                               )       No. 21MR869
 DECATUR MEMORIAL HOSPITAL and THE                          )
 DEPARTMENT OF CORRECTIONS,                                 )       Honorable
                                                            )       Jennifer M. Ascher,
             Respondents                                    )       Judge Presiding.
(Decatur Memorial Hospital, Respondent-Appellant).

               JUSTICE HOLDER WHITE delivered the judgment of the court, with opinion.
               Justices DeArmond and Turner concurred in the judgment and opinion.

                                            OPINION

¶1             Respondent, Decatur Memorial Hospital, appeals the judgment of the circuit court

granting petitioner, Leigh Mazrim, as parent and legal guardian of G.M., her petition for

discovery pursuant to Illinois Supreme Court Rule 224 (eff. Jan. 1, 2018), which allowed

petitioner to “conduct discovery to identify those individuals and entities who are potentially

responsible in damages pursuant to a [sic] Supreme Court Rule 224, which necessitates the

production of the prenatal care records of Amanda McGuire while pregnant with [G.M.].”

¶2             On appeal, respondent argues the circuit court erred in granting the petition for

discovery. Respondent maintains that allowing petitioner’s discovery request for information not

related to identification so petitioner can determine how the individuals named in the requested

medical records could be liable was improper where the records sought were those of G.M.’s

biological mother while G.M. was in utero and the biological mother did not consent to the
release of the records. Specifically, respondent asserts the circuit court abused its discretion by

failing to limit the scope of discovery to ascertaining identity only as required by Rule 224. We

affirm in part, reverse in part, and remand with directions.

¶3                                      I. BACKGROUND

¶4             On June 29, 2021, petitioner filed a petition for discovery pursuant to Rule 224,

naming both Decatur Memorial Hospital and the Department of Corrections as respondents.

Petitioner provided that on October 12, 2019, G.M. was born to Amanda McGuire at Decatur

Memorial Hospital. Petitioner alleged that, during birth, G.M. sustained birth-related injuries as a

result of negligent prenatal care of Amanda McGuire and negligent treatment surrounding the

labor and delivery of G.M. Petitioner further asserted Amanda McGuire received prenatal care

and treatment while she was pregnant with G.M. and incarcerated at Logan Correctional Center.

On March 16, 2021, the circuit court in Sangamon County entered a judgment of adoption

naming petitioner and Michael T. Mazrim as parents and legal guardians of G.M.

¶5             Through the petition for discovery, petitioner sought leave to discover the

“prenatal care medical records of Amanda McGuire up to the time of [G.M.’s] delivery.”

Petitioner provided,

                       “Illinois courts have ruled that the prenatal care records bearing the name

               of the mother during the period that her child was in utero are, for all purposes,

               the medical records of her child. El-Amin v. Dempsey, 329 Ill. App. 3d 800, 809,

               768 N.E.2d 344, 352 (2002).”

Petitioner argued,

                       “Discovery pursuant to Illinois Supreme Court Rule 224 is necessary to

               determine liability, as well as to identify the potential defendants to be named in a




                                                -2-
               civil action who may possess any liability for the injuries sustained by [G.M.] as a

               result of the prenatal care received by Amanda McGuire while she was in utero,

               as well as the labor and delivery surrounding her birth.”

Petitioner stated she sought “said discovery for the sole purpose of ascertaining the identity of

potential defendants responsible for damages in the above-referenced incident.”

¶6             On June 30, 2021, the petition and a summons were personally served upon both

Decatur Memorial Hospital and the Department of Corrections. The summons provided, “If you

wish to contest the entry of such Order [of Discovery], you must appear at this Hearing on July

19, 2021, at 9:00 a.m.” On July 19, 2021, petitioner and the Department of Corrections appeared

at the hearing on petitioner’s petition for discovery. Decatur Memorial Hospital did not appear at

the hearing, file a response to petitioner’s petition, or otherwise enter an appearance.

¶7             Following the July 19, 2021, hearing, the circuit court granted petitioner’s petition

for discovery. On July 20, 2021, the court entered a written order requiring Decatur Memorial

Hospital and the Department of Corrections to comply with petitioner’s discovery requests and

issued an “Agreed Qualified HIPAA Protective Order” to maintain the confidentiality of

Amanda McGuire’s medical records. Specifically, the court ordered that “[a]ny and all

communications, documents, and reports relating to the prenatal care of Amanda McGuire

during her pregnancy with [G.M.] shall be considered within the scope of Petitioner’s allowable

discovery requests, to which Respondents are hereby compelled to respond within the time

allotted in this Order.” The court also directed the circuit clerk to seal the case file, which “shall

not be accessible without leave of court.” Subsequently, petitioner issued interrogatories and

requests to produce to both Decatur Memorial Hospital and the Department of Corrections




                                                 -3-
seeking disclosure of, among other things, medical records related to the prenatal care of

Amanda McGuire.

¶8             On July 29, 2021, respondent filed a motion to reconsider asking the circuit court

to reconsider its order and dismiss petitioner’s petition for discovery, asserting, in part, the

petition and discovery order were outside the scope of discovery allowed under Rule 224. In the

motion to reconsider, respondent explained no appearance was made on its behalf at the July 19,

2021, hearing on petitioner’s petition for discovery due to an administrative error. Respondent

attached to its motion a June 2, 2021, letter from petitioner’s attorney to respondent, asking it to

preserve evidence related to Amanda McGuire’s and G.M.’s care. In the letter, petitioner

identified, by name, 17 treating clinicians involved in the care of Amanda McGuire and G.M. On

August 9, 2021, petitioner filed a response to respondent’s motion to reconsider. On August 11,

2021, respondent filed a response to petitioner’s response to motion to reconsider or, in the

alternative, motion to vacate order.

¶9             On August 12, 2021, the circuit court held a hearing on respondent’s motion to

reconsider. At the start of the hearing, the circuit court granted respondent’s motion to reconsider

and vacated its July 20, 2021, order. Next, the court allowed the parties to argue the issues in

respondent’s motion to reconsider. Petitioner asserted she sought the prenatal medical records of

Amanda McGuire while G.M. was in utero by submitting a request for the records and attaching

an authorization signed by petitioner. According to petitioner, respondent denied the records

request because Amanda McGuire did not consent or sign a release. Petitioner provided Amanda

McGuire was “[nowhere] to be found.” Thus, petitioner now sought the medical records under

Rule 224. Specifically, petitioner stated, “We are simply looking for the documents that are

necessary to discover those who potentially are liable—are responsible in damages.” Petitioner




                                                 -4-
provided she did not “have the information to determine who is potentially responsible, despite

having names because of that threshold for a medical malpractice action.” Respondent argued the

records sought by petitioner were outside the scope of what is allowed under Rule 224.

Respondent stated, “What is allowed under [Rule] 224 and the case law is identification of those

who may be responsible.”

¶ 10           Ultimately, the circuit court determined that pursuant to El-Amin v. Dempsey, 329

Ill. App. 3d 800, 768 N.E.2d 344 (2002), the prenatal care records of Amanda McGuire during

the period G.M. was in utero were, for all purposes, the medical records of G.M. Thus, the court

determined petitioner, as legal guardian of G.M., had no other way to obtain the records than to

file a petition under Rule 224. The court reinstated its order based on Beale v. EdgeMark

Financial Corp., 279 Ill. App. 3d 242, 664 N.E.2d 302 (1996). Specifically, the court relied on

the following quote from Beale:

                       “Thus, a reasonable interpretation of Rule 224 would

               permit the trial judge some latitude of discretion under its

               provisions to allow discovery of certain additional facts pertaining

               to the relationship between the stock purchasers and the corporate

               insiders to further define and narrow the universe of potential

               defendants. The rule would not allow, however, further discovery

               of specific facts of wrongdoing.” Id. at 253.

Ultimately, the court stated,

                       “I still find in favor of [petitioner] pursuant to the case law in Beale. The

               records will be disclosed, as I previously ordered with respect to the protections

               that I ordered, and the reason for my ruling is [G.M.’s] inability to get the records




                                                -5-
               in any other manner. I appreciate, that under [Rule] 224, the records do more than

               just identify, but pursuant to Beale, I do feel as though they permit [G.M.] and her

               family to identify who is responsible rather than just identify, as [petitioner]

               stated, who was in the room.”

¶ 11           On August 19, 2021, the circuit court entered a written order reinstating its July

20, 2021, order permitting petitioner “to conduct discovery to identify those individuals and

entities who are potentially responsible in damages pursuant to a [sic] Supreme Court Rule 224,

which necessitates the production of the prenatal care records of Amanda McGuire while

pregnant with [G.M.].”

¶ 12           This appeal followed.

¶ 13                                       II. ANALYSIS

¶ 14           On appeal, respondent argues the circuit court abused its discretion in granting

petitioner’s petition for discovery where it failed to limit the scope of petitioner’s discovery to

ascertaining identity as required by Rule 224. Petitioner argues if this court finds Amanda

McGuire’s prenatal care medical records for the time G.M. was in utero are G.M.’s medical

records to which she is entitled, then this appeal is moot. In the alternative, petitioner argues the

circuit court’s order complied with Rule 224 and the court did not err in relying on Beale.

¶ 15           We initially note, we are of the opinion that the requisite medical records are

discoverable under both (1) El-Amin, 329 Ill. App. 3d at 809, where the medical records of the

biological mother during the period her child was in utero were, for all purposes, the medical

records of the child and (2) Rule 224, where petitioner seeks discovery to ascertain the identity

of one who may be responsible in damages.




                                                 -6-
¶ 16           We find the prenatal care medical records of Amanda McGuire are discoverable

pursuant to El-Amin, 329 Ill. App. 3d at 809, because Amanda McGuire’s medical records during

the period when G.M. was in utero are, for all purposes, the medical records of G.M. In El-Amin,

the appellate court found, as a practical matter, it would be impossible for anyone to obtain the

child’s medical records—separate from the mother’s medical records—for the time the child was

in utero. Id. Therefore, the court held that “the prenatal care records bearing the name of [the

biological mother] during the period that her son was in utero are, for all purposes, the medical

records of her son.” Id.

¶ 17           Here, as in El-Amin, Amanda McGuire’s medical records cannot be separated

from G.M.’s medical records for the time G.M. was in utero. Therefore, because the medical

records were also G.M.’s medical records, respondent does not need Amanda McGuire’s consent

to release the records to G.M.’s legal guardian. Accordingly, petitioner, as legal guardian of

G.M., is entitled to discovery of G.M.’s medical records while in utero up until the time of

G.M.’s delivery.

¶ 18           We also find G.M.’s medical records are discoverable pursuant to Rule 224,

where petitioner seeks discovery to ascertain the identity of one who may be responsible for

G.M.’s injuries following her birth.

¶ 19           Respondent argues the circuit court’s order granting petitioner’s Rule 224 petition

was far too broad and did not limit the scope of discovery to solely allow petitioner to ascertain

the identity of individuals who may be responsible in damages where the court authorized the

release of “[a]ny and all communication, documents, and reports relating to the prenatal care of

Amanda McGuire during her pregnancy with [G.M.]” Moreover, respondent argues petitioner

was already aware of the identity of multiple clinicians involved in the care of Amanda McGuire




                                                -7-
during her delivery of G.M., as evidenced by a June 2021 letter sent by petitioner to respondent,

requesting the preservation of medical records.

¶ 20           Petitioner argues respondent forfeited this argument where it contested the entry

of the circuit court’s order granting petitioner’s Rule 224 petition for the first time in a motion to

reconsider. While we find petitioner’s forfeiture argument is well taken, we elect to exercise our

discretion and consider the merits of respondent’s argument. See People v. Rajner, 2021 IL App

(4th) 180505, ¶ 23 (“ ‘[F]orfeiture is a limitation on the parties, not the court, and we may

exercise our discretion to review an otherwise forfeited issue.’ ” (quoting People v. Curry, 2018

IL App (1st) 152616, ¶ 36, 100 N.E.3d 482)). We do so in this instance because the circuit court

and the parties addressed the issue during the hearing on respondent’s motion to reconsider.

¶ 21           The filing of a petition pursuant to Rule 224(a)(1), creates an independent action

for discovery to identify a party that may be responsible in damages. Ill. S. Ct. R. 224(a)(1) (eff.

Jan. 1, 2018). Specifically, Rule 224(a)(1) provides, in relevant part, as follows:

                       “(i) A person or entity who wishes to engage in discovery

               for the sole purpose of ascertaining the identity of one who may be

               responsible in damages may file an independent action for such

               discovery.

                       (ii) *** The order allowing the petition will limit discovery

               to the identification of responsible persons and entities ***.” Id.

The committee comments that follow the rule state, “This rule provides a tool by which a person

or entity may, with leave of court, compel limited discovery before filing a lawsuit in an effort to

determine the identity of one who may be liable in damages.” Ill. S. Ct. R. 224, Committee

Comments (adopted Aug. 1, 1989).




                                                 -8-
¶ 22           “Involvement of the trial court protects against abuses of the discovery process

and guards against ‘ “fishing expeditions.” ’ ” Low Cost Movers, Inc. v. Craigslist, Inc., 2015 IL

App (1st) 143955, ¶ 12, 45 N.E.3d 357 (quoting Shutes v. Fowler, 223 Ill. App. 3d 342, 345, 584

N.E.2d 920, 923 (1991)). This court reviews the circuit court’s ruling pursuant to Rule 224 for an

abuse of discretion. Dent v. Constellation NewEnergy, Inc., 2020 IL App (1st) 191652, ¶ 22, 175

N.E.3d 742 (citing Maxon v. Ottawa Publishing Co., 402 Ill. App. 3d 704, 709, 929 N.E.2d 666,

710 (2010)).

¶ 23           Based on the plain language of Rule 224, we find G.M.’s medical records while

in utero are discoverable but subject to redaction. When looking at the wording of Rule 224, we

find the language of the rule quite broad. While the outcome of a petition for discovery is to

ascertain the identity of one who may be responsible in damages, absent in the rule is any

language limiting the method, means, or source from which one may seek to determine the

identity of one who may be responsible in damages. Specifically, a person engaging in discovery

may need to seek evidence showing more than just a name or a task performed by a person to

ascertain the identity of one who may be responsible in damages.

¶ 24           Here, petitioner sought to engage in discovery to ascertain the identity of one who

may be responsible for G.M.’s injuries following her birth. We find a letter containing a list of

names fails to provide petitioner with sufficient information to ascertain the identity of who may

be responsible in damages. We also find Beale instructive.

¶ 25           In Beale, the petitioner filed a Rule 224 petition for presuit discovery that went

beyond the names and addresses of people who could have been responsible in damages. Beale,

279 Ill. App. 3d at 244. “[T]he trial court granted [the] petitioner’s discovery request and ordered

the respondent to turn over a document that, in the court’s opinion, would identify certain




                                               -9-
persons who could be responsible in damages to the petitioner.” Id. at 245. The appellate court

affirmed, finding the trial court did not abuse its discretion in granting the petitioner’s request for

discovery under Rule 224. Id. at 253-54. The appellate court determined the “[p]etitioner’s

knowledge of the names of individuals or couples who acquired stock in EdgeMark immediately

before the public announcement, without more, does little if anything to define or narrow the

universe of potential defendants from the general members of the stock-purchasing public.” Id. at

253. The court found, “[w]ithout information concerning the existence of relationships or

affiliations between the named individuals and EdgeMark’s officers or directors or

representatives, any claim of insider trading would have been entirely speculative and baseless.”

Id.

¶ 26           The Beale court held, “Where the petitioner is apprised of a sufficient connection

to the injury by an individual or entity so as to place such individual or entity within the universe

of potential defendants, the petitioner may not seek further discovery of facts pertaining to any

actual wrongdoing.” Id. at 252.

               “However, where the known connection to the injury is remote and

               does little or nothing to limit or define the universe of potential

               defendants, the petitioner should not be precluded from

               ascertaining additional connecting facts to further refine the

               universe of defendants having potential liability so long as the

               attempted discovery does not seek to delve into any actual details

               of wrongdoing.” Id. at 252-53.

The court further provided, “The extent of this permissible inquiry must be determined by the

trial judge on a case-by-case basis and in consideration of the cause of action alleged.” Id. at 253.




                                                - 10 -
¶ 27            In Gaynor v. Burlington Northern & Santa Fe Ry., 322 Ill. App. 3d 288, 294, 750

N.E.2d 307, 312 (2001), the appellate court further described the Beale court’s explanation of

discovery available under Rule 224 as follows,

                        “Beale held that, on occasion, the identification of a

                defendant may require more than simply a name and that, on those

                occasions, discovery under Rule 224 is not limited to the

                petitioner’s ascertainment of a name only. However, even under

                Beale, knowledge of the connection of an individual to the injury

                involved will preclude further discovery under the rule.”

¶ 28            Here, petitioner did not know the potential connection between the named

clinicians and what role, if any, the named clinicians may have played in relation to G.M.’s birth

injures. Petitioner sought connecting factors through discovery of the medical records to find

potential liability, not actual details of wrongdoing. Accordingly, we find that while the circuit

court did not abuse its discretion when it granted discovery of G.M.’s medical records,

petitioner’s interrogatories exceeded the scope of Rule 224. Therefore, under the circumstances

of this case, we find petitioner is entitled only to limited discovery of G.M.’s medical records to

find a potential connection in liability.

¶ 29            At oral argument, petitioner argued that if this court allowed the discovery of

G.M.’s medical records subject to redaction, she would not seek other discovery. Therefore,

based on our resolution and the petitioner’s position during oral argument, we find petitioner is

only entitled to discovery of G.M.’s medical records and the medical records are to be reviewed

by the circuit court during an in camera inspection and redacted to remove any information not

“ascertaining the identity of one who may be responsible in damages.” Accordingly, we reverse




                                                - 11 -
the circuit court’s order granting petitioner broad discovery through interrogatories and remand

for the defendant to release the records to the circuit court, who shall review G.M.’s medical

records, make any necessary redactions, and then order the respondent to turn over the medical

records (with any redactions) to the petitioner.

¶ 30                                    III. CONCLUSION

¶ 31           For the reasons stated, we affirm in part, reverse in part, and remand with

directions.

¶ 32           Affirmed in part and reversed in part.

¶ 33           Cause remanded with directions.




                                               - 12 -
                            2022 IL App (4th) 210474


Decision Under Review:   Appeal from the Circuit Court of Sangamon County, No. 21-MR-
                         869; the Hon. Jennifer M. Ascher, Judge, presiding.


Attorneys                William A. Davis, of Brown, Hay & Stephens, LLP, of
for                      Springfield, for appellant.
Appellant:


Attorneys                Benjamin M. Sgro and Gregory P. Sgro, of Sgro, Hanrahan, Durr
for                      & Rabin, LLP, of Springfield, for appellee.
Appellee:




                                      - 13 -